         Case 1:13-cv-08516-ER Document 63 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUDELKA BASS,
                              Plaintiﬀ,
                                                                 ORDER
                – against –
                                                             13 Civ. 8516 (ER)
DAVID HOUT and ADMIRAL MERC
MFR FREIGHT,
                              Defendants.


RAMOS, D.J.:
         �e parties are directed to appear at a status teleconference on July 8, 2020 at

10:45 a.m. �e parties may call (877) 411-9748 and enter access code 302 9857 at that

time.


It is SO ORDERED.


Dated:     June 23, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
